DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 10/29/2021 are accepted.
Specification
The specification submitted on 10/29/2021 is accepted.
Claim Objections
Claims 1 and 12 are objected to because of the following informalities: 
In claim 1 the limitation “wherein the posts adjacent the outer side of the mounting block are angled to define a cam surface” on lines 16-17 should read “wherein the opposing posts are adjacent the outer side of the mounting block and are angled to define a cam surface”. It is noted that it is clear via the disclosure that this is what is intended to be claimed, thus this is not found to be a clarity issue. 
In claim 12 the limitation “comprising at least one mounting block” on line 19 should read “comprising the mounting block being at least one mounting block”. It is noted that it is clear via the disclosure that this is what is intended to be claimed, thus this is not found to be a clarity issue. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over of Garmyn (US 20090057512) in view of Schield (US 20110005153).
Regarding claim 1, Garmyn teaches (figures 1-4, and 7-8) a valance kit and mounting assembly (the block and the rail) for [intended use] securing a valance adjacent a window frame positioned in a window opening  and having a clamp ring cavity (intended use language), the valance kit and mounting assembly comprising: a mounting block (5) securable (capable of being secured; intended use) in the clamp ring cavity of the window frame (it can perform this intended use as claimed), the mounting block (5) having a frame side (shown in figure 3), an outer side opposite from the frame side (shown in figure 1), and top and bottom sides (shown in figure 1), the mounting block including a snap connector (the snap connector is the screw fastener described in paragraph 0026 lines 17-21, this screw is being interpreted as a snap connecter because it is a connector capable of being used with a snap assembly such as the snap assembly of 5 and 9 - this is merely being interpreted with the broadest reasonable interpretation because ‘snap connector’ is not further defined structurally - note that a tv remote control is not actually a tv nor does it comprise of a tv, it is noted that the screw  protrudes from the frame side) protruding from the frame side thereof (This is inherently taught as in order for the “mounting bracket 1” as described in the reference to be “fastened to a surface” paragraph 0026 lines 17-21 and shown in fig. 7, the fastener must protrude from the frame side in order to be screwed into 
Garmyn does not teach a plurality of shrouds that together define the valance.
Schield teaches (figure 1) a plurality of shrouds (51, 52, 54, and 55) that define a valence. It would have been obvious to one of ordinary skill in the art to modify Garmyn with the teachings of Schield so that a plurality of shrouds define the valence. This alteration provides the predictable and expected result of the valence completely surrounding an area, making it more aesthetically pleasing.  

    PNG
    media_image1.png
    521
    900
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    681
    768
    media_image2.png
    Greyscale


Regarding claim 5, modified Garmyn includes that Garmyn teaches (figures 1-4) that the opposing posts are staggered across the width direction of the mounting block (the width direction is from the top side to the bottom side, the set of opposing posts 87 and 91 are staggered across the width direction from the set of opposing posts 89 and 93). 
Regarding claim 6, modified Garmyn includes that Garmyn teaches (figures 2 and 4) three posts (87, 51, 23 for the top side and 89, 53, 25 for the bottom side) adjacent the outer side (the side showing in figure 2) of the mounting block on each of the top (the left side of figure 2) and bottom sides (the right side of figure 2) of the mounting block and two the posts (25 B and 93 for the top side, 23B and 91 for the bottom side) adjacent the frame side (the side in figure 4) of the mounting block on each of the top (the left side of figure 2) and bottom sides (the right side of figure 2) of the mounting block. 
Regarding claim 7, modified Garmyn includes that Garmyn teaches (figure 9 ) the mounting block further comprises a roller shade connector (1) on the outer side thereof (the examiner notes that the roller shade is not positively recited in the claim, and that the connector as taught is capable of being used to mount a roller shade).
Regarding claim 10, modified Garmyn teaches (figures 1-4 and 7-8) that the plurality of shrouds comprises a top shroud (105), and the shrouds comprising a cavity (119) that is sized and configured to support a pleated shade or a mini-blind (paragraph 0003 states that “the invention relates to a bracket for mounting a guiding rail for an architectural covering, such as a roller blind”, thus the invention is capable of supporting a blind such as a pleated shade or a mini-blind).
Claims 2-3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Garmyn (US 20090057512) in view of Schield (US 20110005153) as applied above, and further in view of Kwon (US 20030173036).
Regarding claim 2, modified Garmyn includes that Schield teaches (figure 1) that the plurality of shrouds comprise a pair of side shrouds (51 and 52), a top shroud (54), a bottom shroud (55), the assembly comprising at least one mounting block for each of the plurality of shrouds (figure 1 show at least one mounting block for all but the bottom shroud, which is taught in paragraph 0016, lines 7-10). Modified Garmyn does not teach valance corners connected between the side shrouds and the top and bottom shrouds. 
Kwon teaches (figure 1) valance corners connected between the side shrouds and the top and bottom shrouds (14’, 14, 28). It would have been obvious to one of ordinary skill in the art to further modify Garmyn by adding valence connected between the side shrouds and the top and bottom shrouds as taught by Kwon. This modification provides the predictable and expected result of strengthening the connection between the shrouds, keeping the assembly from coming apart.
Regarding claim 3, modified Garmyn does not teach two mounting blocks for each of the top and bottom shrouds and three mounting blocks for each of the side shrouds, but Schield does teach that multiple mounting block can be used for connection as shown in figure 1.
The courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore it would have been obvious to one of ordinary skill in the art to further modify Garmyn by having two mounting blocks for each of the top and bottom shrouds and three mounting blocks for each of the side shrouds. This modification provides the predictable and expected results of a stronger and more secure connection between the shrouds and the frame.

Garmyn does not teach a plurality of shrouds that together define the valance, the plurality of shrouds comprise a pair of side shrouds, the top shroud, a bottom shroud, and valance corners connected between the side shrouds and the top and bottom shrouds, the valance kit and mounting assembly comprising at least one mounting block for each of the plurality of shrouds such that each of the plurality of shrouds is independently connectable to a respective one of the mounting blocks.
Schield teaches (figure 1) a plurality of shrouds (51, 52, 54, and 55) that define a valence) that the plurality of shrouds comprise a pair of side shrouds (51 and 52), a top shroud (54), a bottom shroud (55), the assembly comprising at least one mounting block for each of the plurality of shrouds (figure 1 show at least one mounting block for all but the bottom shroud, which is taught in paragraph 0016, lines 7-10), and that each of the plurality of shrouds is independently connectable to a respective one of the mounting blocks (each of the plurality of shrouds is able to connect to a mounting block by itself, because connection between a shroud and a mounting block is independent of any other shroud or mounting block in the sense that the connection interface does not involve contact with any other).
It would have been obvious to one of ordinary skill in the art to modify Garmyn with the teachings of Schield so that a plurality of shrouds define the valence. This alteration provides the predictable and expected result of the valence completely surrounding an area, making it more aesthetically pleasing.
Kwon teaches (figure 1) valance corners connected between the side shrouds and the top and bottom shrouds (14’, 14, 28). It would have been obvious to one of ordinary skill in the art to further modify Garmyn by adding valence connected between the side shrouds and the top and bottom shrouds 
However if the interpretation of ‘snap connector’ is not found reasonable the examiner takes Official Notice that it is old and well known in the art to replace a screw fastener with a snap connector, leading to the predictable and expected results of an easy and quick connecting and disconnecting.
Claims 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Garmyn (US 20090057512) in view of Schield (US 20110005153) as applied to claim 7, and further in view of Judkins (US Patent 5205334).
Regarding claim 8, modified Garmyn does not teach that the plurality of shrouds comprises a top shroud positionable over a roller shade secured to the roller shade connector, the top shroud comprising a shade guide that is positioned to engage the roller shade.
Judkins teaches (figure 9) a shroud (11) positionable over a roller shade (12) secured to the roller shade connector (the shroud is connected roller shade connector just below 42 in figure 9), the top shroud comprising a shade guide (219) that is positioned to engage the roller shade (12).
It would have been obvious to one of ordinary skill in the art at the time to further modify Garmyn by having the top shroud positionable over a roller shade secured to the roller shade connector, and the top shroud comprising a shade guide that is positioned to engage the roller shade. This alteration provides the predictable and expected result of providing and directing a shade close to the window to help reduce light from entering the opening.
Regarding claim 9, modified Garmyn includes that Shield teaches (figure 1) that the plurality of shrouds comprises side shrouds, and modified Garmyn includes that Garmyn teaches (figures 7 and 9) side shrouds that comprise a shade track (105) extending along a length dimension thereof that is sized to receive ends of the roller shade (the track is large enough to receive ends of a roller shade).

 Judkins teaches (figure 9) a shade track (60) extending along a length dimension thereof that is sized to guide ends of a blind (12). It would have been obvious to one of ordinary skill in the art to further modify Garmyn by adding a shade track in the side shrouds extending along a length dimension thereof that is sized to guide ends of the pleated shade. This alteration provides the predictable and expected result of holding the shade close to the window to help reduce light from entering the opening. 
Claims 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Garmyn (US 20090057512) in view of Schield (US 20110005153) and in view of Kwon (US 20030173036) as applied to claim 12, and further in view of Judkins (US Patent 5205334).
Regarding claim 13, modified Garmyn includes that Schield teaches (figure 1) that the plurality of shrouds further comprises side shrouds (51 and 52) connected to the top shroud (51). Modified Garmyn does not teach that the side shrouds comprise a shade track extending along a length dimension thereof that is sized to guide ends of the pleated shade or mini-blind.
 Judkins teaches (figure 9) a shade track (60) extending along a length dimension thereof that is sized to guide ends of a blind (12). It would have been obvious to one of ordinary skill in the art to further modify Garmyn by adding a shade track in the side shrouds extending along a length dimension thereof that is sized to guide ends of the pleated shade. This alteration provides the predictable and expected result of holding the shade close to the window to help reduce light from entering the opening. 

The courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore it would have been obvious to one of ordinary skill in the art to further modify Garmyn by having two mounting blocks for each of the top and bottom shrouds and three mounting blocks for each of the side shrouds. This modification provides the predictable and expected results of a stronger and more secure connection between the shrouds and the frame.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments are not commensurate in scope with the rejection, and are not found persuasive.
	The applicant argues that “The screw fastener 127 (mislabeled in Fig. 11 with reference numeral 125) is positioned in a screw receiving formation 125 in the intermediate flange 123 and serves to "firmly attach the end cap 111 to the guiding rail 105." The screw fastener in Garmyn thus does not in any manner serve to connect the clip part 5 to the mounting surface 101. In fact, the screw fastener in Garmyn does not form any part of the clip part 5 and does not secure the clip part 5 in a clamp ring cavity or any other structure of the window frame. In an effort to clarify this distinction, claim 1 has been amended to recite that the snap connector is configured to engage the clamp ring cavity.” The examiner notes that the screw fastener that teaches the snap connector is found in paragraph 0026 lines 17-21, and is not the fastener that the applicant refers to in the argument. The above rejection teaches all the limitations as claimed. 

The applicant argues that “the Office Action refers to shoulders adjacent first and second distance elements 87, 89. These distance elements do not serve to define a groove between opposing posts. At best, the distance elements 87, 89 amount to a single post with a shoulder, and for this reason also, Applicant submits that the rejection of claim 1 is misplaced.” The examiner directs attention to the claim 1 rejection above, where the valence grooves are shown to be defined between opposing posts.
The applicant argues that “The purported "shrouds" in Schield, however, form part of one-piece, pre-assembled exterior trim cover 16. The pre-assembled trim cover 16 is installed on the window unit 12 as a single piece. With this construction, a size of the window unit 12 must be predetermined, and the pre-assembled trim cover 16 has a fixed size configuration. In contrast, with the valance kit and mounting assembly of the claimed invention, different-sized shrouds can be utilized to accommodate varying window frame sizes.” The examiner notes that the Schield reference in combination with Garmyn teaches all the limitations as claimed, namely a plurality of shrouds that define a valence.
The applicant argues that “Schield would not have led those of ordinary skill in the art to modify Garmyn to incorporate a plurality of shrouds for the valance assembly as Schield in fact teaches away from a multi-piece construction.” The examiner notes that regardless of any differences between the cited reference and the instant application, that the combination teaches all the limitations as claimed, and that the combination of adding a plurality of shrouds that together define a valance as taught by Schield to Garmyn would have been obvious to one of ordinary skill in the art.
Applicant’s arguments with respect to claim 5 have been considered but are moot because the arguments are not commensurate in scope with the rejection, and are not found persuasive.

Applicant’s arguments with respect to claim 12 have been considered but are moot because the arguments are not commensurate in scope with the rejection, and are not found persuasive.
	The applicant argues that “With reference to the discussion above concerning claim 1, claim 12 recites that the snap connector protrudes from the frame side of the mounting block and is configured to engage the clamp ring cavity. As noted, this structure is distinguishable from the screw connector in Garmyn described in paragraph [0026]. Claim 12 also defines the roller shade connector protruding from the outer side of the mounting block. See, for example, roller shade connector 32 in Fig. 5. In this context, the Office Action refers to a screw receiving formation 125 formed in the guiding rail 105. The screw receiving formation 125 does not form part of the clip part 5, which is alleged to meet the claimed mounting block. For this reason also, Applicant submits that the rejection of claim 12 is misplaced.” The examiner notes that the screw fastener that teaches the snap connector is found in paragraph 0026 lines 17-21, and is not the fastener that the applicant refers to in the argument. The above rejection teaches all the limitations as claimed.
Applicant’s arguments with respect to claims 2 and 3 have been considered but are moot because the arguments are not commensurate in scope with the rejection, and are not found persuasive.
	The applicant argues that “Kwon is cited for the proposition of valance corners connected between the side shrouds and the top and bottom shrouds. With reference to the discussion above, Schield lacks the claimed plurality of shrouds and in fact teaches away from the use of a plurality of 
Applicant’s arguments with respect to claims 8, 11, 13, and 15 have been considered but are moot because the arguments are not commensurate in scope with the rejection, and are not found persuasive.
The applicant argues that “Judkins does not correct the shortcomings noted in respect of Garmyn and Schield and independent claims 1 and 12. As such, Applicant submits that these dependent claims are allowable at least by virtue of their dependency on an allowable independent claim.” The examiner notes that the combinations above teach all the references as claimed.
Applicant’s arguments with respect to claim 14 have been considered but are moot because the arguments are not commensurate in scope with the rejection, and are not found persuasive.
The applicant argues that “Schield would not lead those of ordinary skill in the art to modify Garmyn in the manner proposed in the Office Action. Schield in fact teaches away from the use of multiple parts to define a valance. Kwon does not correct this shortcoming, and as such, Applicant submits that the rejection of claim 12 (as amended) is misplaced”. The examiner notes that the Schield reference in combination with Garmyn teaches all the limitations as claimed, namely a plurality of shrouds that define a valence.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634